Title: Samuel Tucker to the American Commissioners, 3 July 1778: résumé
From: Tucker, Samuel
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Boston, Lorient, July 3, 1778: I arrived here after a cruise of twenty-four days, during which I took four prizes; one I sent to Boston and the others here. I returned so soon because I encountered Capt. Alexander Murray in the brig Saratoga with dispatches for you and the court and other important letters, which my officers saw. I started to convoy him, but went off on a number of chases and did not see him again until yesterday, bound for Nantes. Mr. Livingston, my second lieutenant, will present this and give you details.
Tell me whether I must take my prisoners to America. If so I shall build a prison for them aboard, and for some of my crew who are disaffected and whom I shall try, if I meet Capt. Whipple or Jones, and otherwise carry home. I am sorry to lose Mr. Livingston whose health will not endure another cruise. I should be glad to accompany Capt. Whipple. On June 16 I encountered and evaded seven two- and three-deckers that I took to be the English fleet.>
